EXECUTION COPY

 

AMENDMENT NO. 2

 

Dated as of October 31, 2013

 

to

 

CREDIT AGREEMENT

 

Dated as of October 20, 2011

 

THIS AMENDMENT NO. 2 (“Amendment”) is made as of October 31, 2013 by and among
Hubbell Incorporated (the “Company”), Hubbell Cayman Limited, Hubbell
Investments Limited (together with the Company and Hubbell Cayman Limited, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), under that certain Credit Agreement, dated as of October 20, 2011 (the
“Credit Agreement”), by and among the Borrowers, the Lenders and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
as amended hereby.

 

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to such amendment on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment:

 

1. Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below (the “Amendment Effective
Date”), the Credit Agreement is hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions in the appropriate alphabetical order:

 

“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the terms of Section 2.14(a), the
applicable Reference Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as administered by the Investment Industry Regulatory Organization of Canada (or
any other Person that takes over the administration of such rate) for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate

 



page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which the applicable Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.

 

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling and Swiss Francs.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Local Screen Rate” means the CDOR Screen Rate.

 

“Non-Quoted Currency” means Canadian Dollars.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, two TARGET Days
before the first day of such Interest Period, (iii) for any other currency, two
Business Days prior to the commencement of such Interest period the Business Day
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the relevant time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a) in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and

 

(b) in relation to Loans in any LIBOR Quoted Currency, as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market

2



in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers in reasonable market size in that
currency and for that period.

 

“Reference Banks” means JPMCB and such other banks as may be appointed by the
Administrative Agent in consultation with the Company.

 

“Screen Rate” means collectively the LIBOR Screen Rate and the Local Screen
Rate.

 

“TARGET Day” means any day on which the TARGET2 payment system is open for the
settlement of payments in euro.

 

(b) The definition of “Adjusted LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

(c) The definition of “Dollar Amount” appearing in Section 1.01 of the Credit
Agreement is hereby amended to delete the phrase “the equivalent in such
currency of Dollars” appearing in clause (ii) thereof and replacing such phrase
with the phrase “the equivalent amount thereof in Dollars”.

 

(d) The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by the British Bankers Association (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that if any
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (b) any Eurocurrency Borrowing denominated in
any Non-Quoted Currency and for any applicable Interest Period, the applicable
Local Screen Rate for such Non-Quoted Currency at approximately 11:00 a.m.
Toronto, Ontario time, on the Quotation Day for such currency and Interest
Period; provided that if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided, that,
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such currency and Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. It is

3



understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

(e) The term “Mandatory Cost” and its related definition appearing in Section
1.01 of the Credit Agreement are hereby deleted in their entirety.

 

(f) The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by replacing the term “Financial Services
Authority” with the phrase “Financial Conduct Authority, the Prudential
Regulation Authority”.

 

(g) Section 2.13(f) of the Credit Agreement is hereby restated in its entirety
as follows:

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) interest
computed by reference to the CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and (ii) interest for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days, and in each case of the foregoing clauses (i) and (ii) shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(h) Section 2.14 of the Credit Agreement is hereby restated in its entirety as
follows:

 

SECTION 2.14. Alternate Rate of Interest.

 

(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the LIBO Rate for such Interest
Period for such Eurocurrency Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Eurocurrency Borrowing in such
currency (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion, such rate, the “COF Rate”).

 

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

4



(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurocurrency Competitive Loan, the Lender that is required to make
such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a
Loan in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing, (iii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing in a Foreign Currency, then the LIBO Rate for such Borrowing shall be
the COF Rate and (iv) any request by any Borrower for a Eurocurrency Competitive
Borrowing shall be ineffective; provided that if the circumstances giving rise
to such notice do not affect all the Lenders, then requests by a Borrower for
Eurocurrency Competitive Borrowings may be made to Lenders that are not affected
thereby.

 

(i) Schedule 2.02 of the Credit Agreement is hereby deleted in its entirety.

 

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent and (b) the Company shall have
paid all of the fees of the Administrative Agent and its Affiliates (including,
to the extent invoiced, reasonable attorneys’ fees and expenses of the
Administrative Agent) in connection with this Amendment and the other Loan
Documents.

 

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

 

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, except as may be limited
by bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and any implied covenant of good faith and fair dealing.

 

(b) As of the Amendment Effective Date, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of the Company set forth
in Article IV (other than the representation set forth in Section 4.08 of the
Credit Agreement and the representation set forth in the last sentence of
Section 4.06 of the Credit Agreement) of the Credit Agreement, as amended
hereby, are true and correct on and as of the Amendment Effective Date with the
same effect as though such representations and warranties had been made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date.

 

4. Reference to and Effect on the Credit Agreement.

 

(a) On and after the Amendment Effective Date, each reference to the Credit

5



Agreement in the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or electronic transmission (i.e., a “pdf” or
“tif”) shall have the same force and effect as manual signatures delivered in
person.

 

[Signature Pages Follow]

6



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 



  HUBBELL INCORPORATED, as the Company               By: /s/ James H. Biggart,
Jr.     Name: James H. Biggart, Jr.     Title: Vice President and Treasurer    
        HUBBELL CAYMAN LIMITED, as a Subsidiary Borrower           By: /s/ James
H. Biggart, Jr.     Name: James H. Biggart, Jr.     Title: Director            
HUBBELL INVESTMENTS LIMITED, as a Subsidiary Borrower           By: /s/ James H.
Biggart, Jr.     Name: James H. Biggart, Jr.     Title: Director  



 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the Issuing
Bank and as Administrative Agent           By: /s/ D. Scott Farquhar    
Name:  D. Scott Farquhar     Title:  Senior Vice President  

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender             By: /s/
Denis Waltrich     Name: Denis Waltrich     Title:   Director  



 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender             By:
/s/  Randolph E. Cates     Name:  Randolph E. Cates   Title:  Senior Vice
President

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  BANK OF AMERICA, N.A.,   as a Lender             By: /s/  Christopher T.
Phelan     Name:  Christopher T. Phelan   Title:  Senior Vice President

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By: /s/ Mark E. Irey  
  Name:  Mark E. Irey   Title:  AVP



 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender           By: /s/ Ankur Goyal    
Name:  Ankur Goyal   Title:  V.P.

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  THE NORTHERN TRUST COMPANY,   as a Lender           By: /s/  Clifford S. Hoppe
    Name:  Clifford S. Hoppe   Title:  Vice President

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 

 

  TD BANK, N.A.,   as a Lender           By: /s/  Elizabeth Sullivan    
Name:  Elizabeth Sullivan   Title:  Director

 

Signature Page to Amendment No. 2

Hubbell Incorporated et al

Credit Agreement dated as of October 20, 2011

 